DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18 and 31-67 in the reply filed on March 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,31-36,47,49,54-59 and 66 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hudson (U.S. 8596,659) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-6, Hudson discloses a steerable vehicle suspension, comprising: an axle (24); at least one retractor (20) having a length that decreases (see fig. 4b) in response to a pressure increase applied to the retractor (see col. 3, lines lines 44-50); and at least one-wheel spindle (see fig. 2), in which resistance to rotation of the wheel spindle relative to the axle (24) increases in response to the pressure increase (see step 68) applied to the retractor (20), in which the retractor (20) is connected between the axle (24) and a tie rod arm (16), further comprising a tie rod (18), and in which a compressive force in the tie rod (18) increases in response to the pressure increase applied to the retractor (20), in which the spindle rotates with a steering knuckle (14), and a stabilizing force applied to the steering knuckle (14) increases in response to the pressure increase applied to the retractor (20), in which rotation of the wheel spindle is prevented in response to the pressure increase applied to the retractor (applying second level of pressure to the actuator 20 for preventing rotation of the steering knuckle), in which rotation of the wheel spindle is permitted in response to a pressure decrease applied to the retractor (20). 
Regarding claims 31-36, Hudson discloses a steerable vehicle suspension, comprising: two rotatably mounted steering knuckles (14); and two retractors (20), each of the retractors (20) being connected to a respective one of the steering knuckles (14), in which an inwardly directed force (Fa, Fb) is applied by each of the retractors (20) to the respective one of the steering knuckles (14) in response to pressure applied to each of the retractors (20), in which each of the retractors (20) is connected between an axle (14) and the respective one of the steering knuckles (14), further comprising a tie rod (18), and in which a compressive force in the tie rod (18) increases in response to the pressure applied to the retractors (20); in which the inwardly directed force (Fa,Fb) applied to the steering knuckles (14) increases in response to an increase in the pressure applied to the retractors (20); in which rotation of the steering knuckles (14) is prevented in response to the pressure applied to the retractors (20), in which rotation of the steering knuckles (14) is permitted in response to a decrease in the pressure applied to the retractors (20).  
Regarding claims 47, 49, 54-59 and 66, Hudson discloses a steerable vehicle suspension, comprising: two rotatably mounted steering knuckles (14); and two retractors (20), each of the retractors (20) being connected to a respective one of the steering knuckles (14), each retractor (20) including a body (20) having an initial as-molded length (see fig. 4a) and an installed length (see fig. 4b) when connected to the respective steering knuckle (14), and the installed length of each retractor is greater than the as-molded length when the respective steering knuckle rotates outward, further comprising a tie rod (18) connected to each of the steering knuckles (14), further comprising a tie rod (18) connected to each of the steering knuckles (14), the tie rod (18) having a centered position, and in which each of the retractors (20) is in tension when the tie rod (18) is at the centered position, in which each of the retractors (20) is connected between an axle (14) and the respective one of the steering knuckles (14); in which an inwardly directed force (Fa, Fb) is applied by each of the retractors (20) to the respective one of the steering knuckles (14) in response to pressure applied to each of the retractors (20), further comprising a tie rod, and in which a compressive force in the tie rod (18) increases in response to the pressure applied to the retractors (20); ); in which an inwardly directed force (Fa, Fb) applied to the steering knuckle (14) increase in response to an increase in the pressure applied to the retractor (20), in which rotation of the steering knuckles (20) is prevented in response to the pressure applied to the retractors (20), in which rotation of the steering knuckles (20) is permitted in response to a decrease in the pressure applied to the retractors (20), in which the installed length (see fig. 4b) of one of the retractors (20) is greater than the as-molded length (see fig. 4a) when the steering knuckles are rotated away from a centered position.  
Allowable Subject Matter
Claims 7-18, 37-46, 48, 50-53, 60-65 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        June 1, 2022